Pena v Geisinger Community Med. Ctr. (2022 NY Slip Op 05538)





Pena v Geisinger Community Med. Ctr.


2022 NY Slip Op 05538


Decided on October 5, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
JOSEPH J. MALTESE
LINDA CHRISTOPHER
JANICE A. TAYLOR, JJ.


2021-01049
 (Index No. 509003/19)

[*1]Jay Jose Pena, respondent, 
vGeisinger Community Medical Center, et al., appellants.


The Perry Law Firm, LLC, Corning, NY (Mary M. Montoro of counsel), for appellants. 
Richard Batelman, Brooklyn, NY (Maksim Leyvi of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for medical malpractice, the defendants appeal from an order of the Supreme Court, Kings County (Genine D. Edwards, J.), dated January 4, 2021. The order denied the defendants' motion to dismiss the complaint for lack of personal jurisdiction.
ORDERED that the order is affirmed, with costs.
The defendants moved to dismiss the complaint for lack of personal jurisdiction, and the plaintiff opposed. In reply, the defendants submitted an affidavit from the defendant Anthony Sauter and an affidavit from the associate chief legal officer of the defendant Geisinger Community Medical Center. The Supreme Court denied the motion, holding that the attempt to cure the deficiency in the moving papers in reply was improper. The defendants appeal.
Contrary to the defendants' contention, the Supreme Court properly disregarded the two affidavits submitted in reply (see Rengifo v City of New York, 7 AD3d 773; Adler v Suffolk County Water Auth., 306 AD2d 229).
The defendants' remaining contention is improperly raised for the first time in a reply brief (see U.S. Bank N.A. v Faracco, 204 AD3d 953).
DUFFY, J.P., MALTESE, CHRISTOPHER and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court